Citation Nr: 1535715	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO. 07-29 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left leg/left hip disability, to include residuals of osteomyelitis of the left leg/left hip.


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Accredited Claims Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2013, the Board denied this claim. See July 2013 Board Decision. In December 2014, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's July 2013 decision because the Board relied on an inadequate medical examination. See December 2014 Memorandum Decision. The claim is now back before the Board.

In September 2008, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who has since retired from the Board. In March 2015, the Board notified the Veteran of his opportunity to have another hearing before a Veterans Law Judge who would participate in the decision of his appeal. 38 C.F.R. § 20.707. In correspondence dated that same month, the Veteran indicated he did not want another hearing and requested that VA consider his case based on the evidence of record. March 2015 Correspondence.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future review of the appeal should consider the electronic record.


FINDING OF FACT

The factual evidence is in approximate balance as to whether the Veteran has additional left leg/left hip disability due to VA treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a left leg/left hip disability have been approximated. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Because the Veteran's claim is granted, any error related to the VCAA is harmless. See id.; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Merits of the Claim

The Veteran claims he sustained additional disability of his left hip/leg, including osteomyelitis and avascular necrosis, as a result of VA treatment. As the evidence is in equipoise, the claim must be granted.

A claimant may be compensated for an additional disability or for death if the disability/death: 1) did not result from the claimant's willful misconduct and 2) was proximately caused by either a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing hospital care, medical or surgical treatment, or examination or b) an event not reasonably foreseeable. 38 U.S.C.A. § 1151.

In determining whether additional disability exists, VA compares the claimant's physical condition immediately prior to the hospital care or medical treatment upon which the claim for benefits is based with the physical condition after such care or treatment. 38 C.F.R. § 3.361(b).

Causation is established by evidence that shows that the VA medical treatment resulted in the claimant's additional disability. Merely showing that a claimant received care, treatment, or examination and that the claimant has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1). Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2). The action or event that directly caused the disability, as distinguished from a remote contributing cause, constitutes the proximate cause of the disability. 38 C.F.R. § 3.361(d).

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen. 38 C.F.R. § 3.361(d)(2).

In addition to causation, the evidence must show that (1) VA failed to exercise the degree of care that expected from a reasonable health care provider or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the claimant's or, where appropriate, the claimant's representative's informed consent. 38 C.F.R. § 3.361(d)(1); see also VAOPGCPREC 5-01. Whether informed consent exists depends upon whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32. Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial to the outcome of the case will not defeat a finding of informed consent. 38 C.F.R. § 3.361(d)(1).

The facts of this case are not at issue and have been discussed in prior decisions. The Veteran claimed he was initially injured after falling at home in July 2000. See June 2006 Claim. He reported going to Fort Myers VA Outpatient Clinic for treatment, which involved increasing the dose of his medication for previously-diagnosed right leg peripheral neuropathy. See id. The Veteran further reported that he eventually sought treatment in the emergency room and was told his "left hip was totally disintegrated." Id. He was transferred to Bay Pines VAMC for surgery. Id.

A review of his VAMRs show that on September 11, 2000, the Veteran first complained of ongoing pain and swelling in his left leg, and on September 15, 2000 he reported left leg edema and pain for the past two weeks. September 2000 VAMRs. At that time he reported he fell on the morning of the examination. Id. the Veteran had an x-ray of his left femur in October 16, 2000, and records indicated the Veteran reported falling one month prior and had pain with weight bearing. October 2000 VAMRs. The x-ray was limited due to the Veteran's pain and inability to assume the proper positioning, therefore the proximal one-third of his left femur and hip were not clearly visualized. Id.

PMRs reflect that the Veteran was admitted to the hospital in November 2000 for left hip pain. By that point the Veteran was using a wheelchair. X-ray studies showed "superior dislocation and a pseudoacetabalum with fragmentation of the head of the femur." November 2000 PMRs. A diagnosis of left hip pain and dislocation was made. Id.

In December 2000, the Veteran was admitted for anticipated total hip arthroplasty; however, a significant collection of purulent drainage was found in the joint capsule during the surgery, so an incision and drainage and femoral head resection were performed. PMRs.

The Veteran alleges he should have been afforded an x-ray at the time of his September 15, 2000 appointment; that the October 16, 2000 x-ray was inadequate and that another x-ray with sedation or other imaging study or test should have been ordered at that time; and that he did not receive timely care by the VA. See, e.g., June 2006 Claim; January 2007 Notice of Disagreement; September 2008 Hearing Transcript; June 2015 Appellant's Brief. He further contends that earlier diagnosis may have avoided additional disability in the form of "marked deformity of the left hip" and reflex sympathetic dystrophy (RSD) associated with chronic pain, which developed "after he suffered necrosis of the [left] femoral head to a fall and subsequent osteomyelitis." See June 2015 Appellant's Brief.

In December 2006, a VA examiner reported that he could not resolve the issue without mere speculation; that he could not explain the cause of the infection in the left hip, noting "most hips with [avascular necrosis] do not spontaneously get infected nor do acute hip fractures;" and that he could not find anything in the Veteran's medical records to support a cause for the infection. The examiner did note that the Veteran should have been afforded a better quality x-ray in October 2000. The examiner stated that the physician who ordered the test should have recognized after reading the report that the proximal femur was not included in the exam, and at this point an additional x-ray should have been ordered.

In April 2009, a VA examiner opined that the Veteran's left hip disability was "less likely as not (less than 50/50 probability) caused by or a result of treatment rendered at the VA in 2000." April 2009 VA Examination Report. In making this determination, the examiner noted the etiology of the Veteran's avascular necrosis and infection of the left hip could not be determined without resorting to mere speculation. The examiner noted that while there was evidence of left leg weakness in July 2000, there was no record of a fall. The examiner noted that the Veteran's subsequent follow-up treatment was appropriate.

In September 2011, an independent medical examiner opined that he did not think there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault which was conclusively demonstrated. The examiner noted it was reasonable to conclude the Veteran could not be properly positioned for his October 2000 x-ray due to his multiple pain complaints, and that he could find no conclusive evidence that the results of those x-rays resulted in his claim of additional disabilities. The examiner did note that "[c]ertainly quality x-rays would be the preferred outcome in any such scenario." September 2011 IME Report. The examiner correlated avascular necrosis with heavy alcohol consumption, and noted the etiology of osteomyelitis is unknown, although typically not caused by avascular necrosis or a hip fracture. Id.

In January 2013, a different independent medical examiner noted that hip fracture is a common cause of an avascular necrosis of the femoral head, although there are many unknown etiologies of the condition. The examiner concurred that "more adequate x-rays of the left lower extremity should have been obtained for a more thorough radiographic evaluation of the patient's pain" and that additional imaging or "the use of sedation to obtain more clear x-rays probably should have been considered." January 2013 IME Report. The examiner noted that the Veteran's "complex medical history and multiple musculoskeletal and neurologic conditions obscured the clinical picture," but that he did not believe the October 2000 x-ray involved any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA. Id. He opined that more thorough diagnostic imaging "would not have changed the course of the Veteran's condition," and that he did not believe the Veteran's development of avascular necrosis was the result of a missed femoral neck fracture. Id. He further stated he did not believe osteomyelitis could be definitely linked to the fracture, either. Id.

Essentially, all medical examiners have expressed some doubt regarding the adequacy of various aspects of the Veteran's evaluation at the time of his treatment, largely related to whether better or additional imaging studies should have been conducted. Although further medical inquiry could be conducted, it would not likely assist in this inquiry. The evidence is in balance.

As the evidence is in equipoise, the benefit-of-the-doubt rule applies and entitlement to compensation under 38 U.S.C. § 1151 for a left leg/left hip disability is granted. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board expresses no opinion regarding the rating of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. See generally Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 

ORDER ON NEXT PAGE





ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left leg/left hip disability is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


